 558DECISIONSOF NATIONALLABOR RELATIONS BOARDPomona Building Materials Co., Inc.andGeneralTeamsters,SalesDrivers,FoodProcessors,Warehousemen&Helpers,Local871,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America.Case 21-CA-8020March 20, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn November 20, 1968, Trial Examiner GeorgeChristensen issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision, and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Pomona BuildingMaterials Co., Inc., Pomona, California, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.'e find no merit in the Respondent's exception to the Trial Examiner'sRecommended RemedySeeN L RB v StrongRoofing& Insulating Co ,393 US 357TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Trial Examiner. On September4, 1968, I conducted a hearing at Los Angeles, California,on issues raised by a complaint issued on June 28, 1968,based upon charges filed on April 1, 1968, by TeamstersLocal 871, hereafter the Union The complaint allegedthat Pomona Building Materials Co , Inc., hereafter theCompany or the Respondent, violated Section 8(a)(5) and(1) of the National Labor Relations Act, as amended,hereafter the Act, by refusing on and after October 24,1967, to comply with the terms of a contract executed onthat date by the California Building Material DealerAssociation, Inc.,hereafter theAssociation,and theUnion for a term extending from September 1, 1967, toAugust 31, 1971.The Company by its answer denied the jurisdictional,unit,majority representative status of the Union, contractcoverage, failure or refusal to comply therewith, failure orrefusal to bargain and unfair labor practice allegations ofthe complaint.All parties appeared at the hearing and were affordedfullopportunity to introduce evidence, examine andcross-examine witnesses, argue orally, and file briefs. TheGeneralCounsel and the Respondent have submittedbriefsBased upon his review of the entire record, observationof the witnesses and perusal of the briefs, the Examinermakes the following.FINDINGS OF FACT1.JURISDICTIONThe jurisdictional issue turns on the question of whetherat times pertinent to this case the Respondent was part ofthe Association for purposes of collective bargaining.During Respondent's previous fiscal year its gross saleswere $320,000 and it made purchases outside the State ofCaliforniaof approximately $39,000. Standing alone,therefore, it would fail to meet the minimum standards forassertion of Board Jurisdiction.The addition of the annual sales and annual purchasesof goods shipped from outside the State of just one othermember of the Association, L. A Building MaterialsCompany, however, warrants assertion of jurisdiction.That Company had annual sales in excess of $500,000 andpurchases of goods shipped from points outside the Stateof California valued in excess of $50,000.The jurisdictional question is intertwined with thecontract coverage question and shall be finally resolvedalong with the latter11.LABOR ORGANIZATIONThe complaint alleges, the answer admits, and theExaminer finds that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.111.THEUNFAIR LABOR PRACTICEA. BackgroundRespondent recognized the Union as the exclusivecollective-bargaining agent of a unit of its employees in1950 and executed an unbroken series of individualcontracts with it covering their wages, hours and otherconditions of employment through August of 1964On August 18, 1964, Respondent executed a documententitled"AuthorizationforCollectiveBargaining"whereinRespondentandothermembersoftheAssociation designated the Association as their exclusiverepresentativeand attorney-in-fact for the purpose ofnegotiating and executing standard collective-bargainingagreements with Teamster Locals -420, 692, 871, and 235174 NLRB No. 193 POMONA BUILDING MATERIALS CO., INC.covering wages, hours, and other employment conditionsof their employees represented by the Locals. TheAssociationwas further empowered to handle allgrievances and arbitrations arising under the contractsbeyond the initial step. The Authorization provided that itwould continue in full force and effect until and unlessrevoked by the service of a written notice upon theAssociation by a signatory after the execution of acollective-bargainingagreement covering a signatory'semployees and not less than 60 days prior to thetermination thereofPursuant to the Authorizations on October 22, 1964,representatives of the Association and the four Localsexecuted a collective-bargaining agreement recognizing theLocalsastheexclusivebargainingagentsforandconveringratesofpay,wages,hoursandotheremployment conditions of employees of all Associationmembers signatory to the Authorizations. The contractremained in effect to August 31, 1967, subject to the usualtermination or modification not sooner than 60 days priorthereto.Businesswas poor in 1966 and 1967 both within theindustryand for the Respondent. As the time fortermination or renewal of the 1964-67 agreement neared,Respondent's business had deteriorated to the extent thatitemployed only a few persons in classifications coveredby the contract and had trouble retaining those few formore than short periods.B. TheAllegedCancellationof theAuthorizationOn June 14, 1967, Paul Kesner, manager of theCompany,addressedthefollowinglettertotheAssociation:June14, 1967CBMI)A99 E. MagnoliaSuite :300Burbank, CalifGentlemen:We have been in a quandry since the first of the yearwhat with our business shot in the valley.As you probably suspect our employees are down totwo and they are new men we just had to pick up offthe street and we do not know if they will work out tobe good drivers or not. Mac and I are doing everythingelse to try to keep alive.We have discussed the possibility of having to drop outof the association because of economics but I have beenaskingMac to hold on a little longer.A new union contract will be up for discussion for aSept. change and we want to discuss our shop here withour local union as our conditions in this area are vastlydifferent than your area. We have been unable to attendtheL.A.meetings because of time and distanceinvolved.All the other so called dealers in our area are on theirbacks. You have not been out here for years, why don'tyou come by some time.Yours truly,/s/ Paul M. Kesner, Mgr.Porn. Bldg. MaterialsRespondent did not receive any response to the letter.C. Negotiationof the 1967-71 Agreement559In the latter part of June 1967, the four TeamsterLocals signatory to the 1964-67 agreement served noticeson the Association and its members employing personscovered thereby,includingthe Respondent,of their desireto terminate the agreement effective August 31, 1967, andto negotiate a new agreement. Respondent received hisnotice from the Union on about June 23, 1967. TheRespondent did not reply to the Union's notice.On July 18, 1967, the Association after due notice helda special meeting of its members to discuss the unionnotices and to plan the response thereto. The memberspresent(Respondent did not attend), constituting amajority of the affected members, voted not to cancel theAssociation's authority to represent and bargain for them,chose a bargaining committee, and decided "to go alongwith the bargaining pattern of the past in which we followthe general format of the rock producers, ready mixconcrete agreement where it is applicable to buildingmaterial operations, and where the provisions of theiragreement are not applicable to our needs, negotiateprovisions which are."On July 25, 1967, the Association acknowledged receiptof the June union notices terminating the 1964-67 contractand signified the willingness of the Association to meetwith the Unions to negotiate a successor contract. On thesame date the Association sent Respondent and all othermembers who had executed Authorizations a letter settingout the July 18 Association meeting actions, requestingsuggestions for changes in the existing contract, requestinginformationconcerningany pending grievances, andenclosing copies of the Association reply to the Unions'contract termination notice.Respondent did not voice, either orally or in writing,any objection to the Association's actions, its proposedplan for negotiations, or the composition of the bargainingcommittee; neither did it make any suggestions forchangesfromtheexistingcontract,submitanyinformation regarding pending grievances, or repudiate theAssociation'sauthoritytorespond to the contracttermination notice on its behalf and arrange to negotiatewith the Unions as its agent. Neither did Respondentnotify the Union it wished to bargain directly.The negotiations resulted in the execution on October24, 1967, of a new contract for a term extending fromSeptember 1, 1967, to August 31, 1971. The new contract,inter alia,increased wage rates, hospital, medical, dentalcare, disability pay, and pension benefits.On October 27, 1967, the Association sent a copy ofthenew contract to each affectedmemberwithexplanation of the new terms therein and the reasons thebargainingcommmitteehad'acceptedthem.TheAssociation noted there was division among its membersover the terms of the new contract and advised them thatbecause of this the Association would not represent itsmembers in future contract negotiations.Shortly after receipt of the October 27 Associationletterand the new contract (which was furnished toMcFarland in late October by Local 871 Business AgentYoung when McFarland informed Young it had not beenenclosed with the Association's letter),McFarland sent awritten resignation from membership to the Association.He also informed Young he could not live with the newcontract. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Union's Attempted Enforcementof the NewContractYoung furnished McFarland a copy of the new contractin late October.McFarland met with Young a few dayslater(on November1, 1967). Atthat meeting, McFarlandstated that he could not live with the new contract; that hewould be willing to pay the new wage scales but would nothonor the pension and dental plan provisions of thecontract and would only pay one-half the cost for therequired health and welfare benefits(hospital,medical,disability income).No concessions were madeby Young.McFarland has since paid the new wage scales. He hasnot maintained any of the hospital,medical, dental care,disability income, or pension benefit plans set out in thecontract.Subsequent attempts to compromise the matter(includingconferencesatthehearing)havebeenunsuccessful.Respondent notes that it has and willcontinue to meet with the Union at reasonable times andplaces to discuss an agreement on these matters.E. Concluding Findings1.The unit and the Union'smajority status therein-While the Company denied the correctness of the unitdesignatedinthecomplaintand that the Unionrepresentedamajorityof the employees therein, itadvanced neither evidentiary nor argumentative supporttherefor.The unit designated is the unit set out in the 1967-71agreement; the classifications covered represent what arein essence the production and maintenance employees ofthebuildingmaterial dealers covered thereby. In thejudgment of the Examiner, this is an appropriatemultiemployer unit for purposes of collective-bargainingwithin the meaning of Section 9 of the Act and he sofinds.Respondent recognized the Union as the exclusivecollective-bargaining agent of its employees within the unitfrom 1950 to 1964; the Association recognized the Unionand its three sister Locals as the majority representative ofthemulti-plant unit indicated above in 1964 and at alltimes subsequent;Respondent failed to adduce anyevidence to support any inference that the Union at anytime subsequent to 1964 lost its majority status therein.On these facts the Union's continued majority status ispresumed,CarterMachine & Tool Co.,133NLRB 247,and the Examiner so finds.2.Contract coverage and jurisdictionTheAuthorizationexecutedby the Respondentempowering the Association to bargain with the Union onhis behalf clearly contemplated more than one contractmight result, for the Authorization refers to contracts. Italsocontemplated possible withdrawal by any of itsaffiliatesand provided a specific procedure therefor-written notice served more than 60 days prior to theexpiration of a contract then in effect.The Examiner cannot find that Kesner's June 14, 1967,letter constituted such a withdrawal; the first paragraphcites the poor condition of the business, the second notestheCompany is finding it difficult to survive, the thirdnotes the possibility that at some future date for economicreasons the Company may have to drop out of theAssociation, the fourth notes an awareness negotiationsfor a new labor contract would soon begin and indicates adesire to discuss with the union conditions in the- areawhere Respondent was operating which allegedly differedfrom conditions of other Association members in otherareas, and closed with an invitation to visit Respondent'spremises.At the very most it can be construed as theexpression of a desire to discuss with the Union somelocal- conditions allegedly at variance with those existingelsewhere- a desire which wasnotconveyed to theUnion, either then or at any time prior to the executionby the Association of a successor agreement andRespondent's receipt thereof.No communication wasaddressedby the Respondent to the Associationconcerning theAssociation'scontinuedauthoritytobargain with the Union and its sister Locals and sign acontract on Respondent's behalf prior to the negotiationand execution of a successor contract, Respondent failedto avail itself of the opportunity to attend the Associationmeeting prior to the negotiations wherein policy to governsame was established, Respondent failed to make anysuggestionsor indicate its opposition to the policiesadopted when notified thereof and when such suggestionsweresolicited,Respondent failed to repudiate theAssociation's communications to the Union addressed initsbehalf, and Respondent failed to advise the Union atany time prior to its November 1 resignation that theAssociation was not acting as its agent.Basedon the foregoing, the Examiner finds that theAssociation had full authority to represent, negotiate forand execute a contract covering the wages, rates of pay,hoursandotherconditionsofemploymentofRespondent's employees in the unit set out in the contractwhen it negotiated with the Union and its three sisterLocals and executed a contract on October 24, 1967,coveringsame.The Examiner therefore finds that theRespondent is subject to and bound by that contractexecuted by his duly authorized agent, the Association, forthe term thereof.In view of the finding that the Authorization was in fullforce and effect at the time the 1967-71 contract wasexecutedonbehalfof the Respondent, the properjurisdictional standard to apply for the purposes of thiscase is the amount of business done by all the employerswithin the multi-plant unit consisting of all members ofthe Association which had empowered it to act on theirbehalf in collective bargaining with the four Locals. Theevidence discloses that just the business of the Respondentand one other member is sufficient to meet the Board'sminimum monetary standards for assertion of jurisdiction(see I,above).The Examiner therefore finds that theRespondent at all times pertinent to this case was anemployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act, and that it will effectuate the purposes of theAct to assert jurisdiction herein.3.The failure or refusal to bargain in good faithThe Respondent correctly notes that its relationshipswith the Union throughout the period since its initialrecognition of the Union in 1950 have been friendly andamicableandthatithasthroughoutitscollective-bargaining historymet with the Union at allreasonable times and places to discuss the wages, hoursand other conditions of employment of its employeesrepresented by the Union The General Counsel does notcontend that any union animus is involved in this case.However, this is not the question. The question iswhether, after authorizing an agent to execute a contract POMONA BUILDING MATERIALS CO., INC.561on his behalf with the Union convering his employeesrepresented by that Union and after his agent, actingpursuant to that authorization, has executed a contractwith the Union, does that agent's principal refuse tobargain in good faith in violation of Section 8(a)(5) and(1)of the Act when he subsequently repudiates suchcontract and seeks modification thereof?The Examiner finds that such action is bad-faithbargaining violative of the Act. Once having authorizedtheAssociation to represent him and to bargain andexecute a contract on his behalf with the Union coveringhis employees in the unit, it was bad faith on the part ofRespondent, on receiving the new contract, to refuse toaccept its terms (particularly the health and welfare andpension provisions) and attempt to secure modification ofsuch provisions from the Union. To sit back and permithis agent and the Union to negotiate a contract coveringhisemployees and then on reviewing the results, torepudiate the contract agreed upon and seek to negotiate alower scale of benefits hardly constitutes good-faithbargaining with the Union and good-faith treatment of hisagent and his employees. As the Board has noted:The statutory intent to stabilize during a contract termagreed-upoh conditions of employment is apparent fromthe provisions of Section 8(d) of the Act, which definestheobligation to bargain.That Section not onlyimposes an obligation on each party to a contract torefrain from modifying the contract without complyingwith the notice and waiting period requirements thereinset forth, but also expressly provides that "the duties soimposed shall not be construed as requiring either partyto discuss or agree to any modification of the terms andconditions contained in a contract for a fixed term, ifsuchmodification is to become effective before suchtermsand conditions can be reopened under theprovisions of the contract." In line with that provision,theBoard has consistently held that a party does notviolate its bargaining obligation when it refused todiscuss changes proposed by the other party in theterms of an existing contract. (citing cases)The Boardhas also held thatan employer acts in derogation of hisbargaining obligationunder Section 8(d), and henceviolatesSection 8(aX5), when heunilaterallymodifiescontractual terms or conditions of employment duringthe effective period of a contract- and this eventhough he haspreviously offered tobargain with theUnionabout the change and the union hasrefused.(citing cases) C& S. Industries,158 NLRB 454, 457.[Emphasis Supplied.]The Examiner therefore finds that the Respondent, byrepudiating the contract executed on October 24, 1967 byhis agent and the Union covering his employees within theunit specified, and by demanding modification thereof andmore favorable terms and concessions from the Union,thereby refused to bargain in good faith in violation ofSection 8(aX5) and (1) of the Act.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce and in an industry affecting commerce and theUnion is a labor organization within the meaning ofSection 2(2), (5), (6), and (7) of the Act.2.By repudiating the contract executed on October 24,1967, by the Association as Respondent's agent and theUnion covering Respondent's employees in the unitthereindescribed representedby the Union and bydemanding modification thereof and more favorable termsand concessions from the Union than those contained inthe contract, Respondent refused to bargain collectively ingood faith with the representative of his employees andthereby violated Section 8(a)(5) and (1) of the Act.3.The aforesaid unfair labor practices occurring inconnectionwithRespondent's operations in interstatecommerce will tend to lead to labor disputes burdeningand obstructing commerce or the free flow thereof unlessremedied in accordance with the provisions of the Act.REMEDYHaving found that the Respondent engaged in unfairlabor practices, it will be recommended that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the purposes and policies of theAct.Ithas been found that the Respondent unlawfullyrepudiated a contract executed by its agent with the UnioncoveringRespondent's employees represented by theUnion in the unit described in the contract, that he failedand refused to provide his employees within that unitcertain benefits agreed to by the Union and his agent,particularly the health and welfare and pension benefitsspecified therein, and that he demanded that the Unionagree to the deletion of any provision or liability uponRespondent to provide for dental care or retirementpensions of such employees and that Respondent only payfor one-half the cost of hospital, medical, and disabilityincome benefits.To restore to the Union and the affected employees thecontract benefits of which they were deprived by theRespondent's unfair labor practice requires an order thatthe Respondent not only cease and desist from its refusalto comply with the terms and conditions of the 1967-71contract, particularly the health and welfare and pensionprovisions thereof, but also that it make the employeesand the Union whole for any loss of benefits they mayhavesufferedduringtheperiodofRespondent'snoncompliance therewith.On the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,the Examiner recommends pursuant to Section 10(c) ofthe Act that the Respondent PomonaBuildingMaterialsCo., Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Failing or refusing to comply with all the terms andconditions of the contract executed by the Association onRespondent's behalf and the Union on October 24, 1967,for a term extending from September 1, 1967, to August31, 1971, covering the wages, hours, and other conditionsof employment of Respondent's employees within the unitspecified in said contract.(b) Failing or refusing to provide the health and welfareand pension benefits provided in the health and welfareand pensionsprovisions of that contract.(c)Making any changes in the terms and conditions ofits employees from those specified in that contract duringitsterm without prior notice to, bargaining with, andagreement by the Union.(d) InsistingupontheUnion'sacceptanceofmodificationof the health and welfare and pensionprovisions or other provisions of that contract before theRespondent will comply with same.2.Take the following affirmative action necessary toeffectuate the purposes and policies of the Act: 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Make whole any of Respondent's employees in theunitcovered by the contract noted above who may havesuffered any losses by virtue of Respondent's failure andrefusal to comply with the health and welfare and pensionprovisions of that contract,and any other losses they mayhave occasioned by virtue of such failure or refusal tocomply therewith.(b)Make whole the Union for anylosses itmay havesuffered by reason of Respondent's failure to comply withthe terms and conditions of said contract.(c) Post at its plant at Pomona, California, copies ofthe attached notice marked "Appendix A."' Copies ofsaid notice furnished by the Regional Director for Region21 shall be signed by an authorized representative of theRespondent and posted by it immediately upon receiptthereof, in conspicuous places, where notices to employeesare customarily posted and maintained there for 60consecutive days thereafter.Reasonable steps shall betaken to ensure that said notices are not altered, defaced,or covered by othermaterial.(d) Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps theRespondent has taken to comply herewith.''In the eventthisRecommendedOrder is adopted by the Board, thewords "a Decisionand Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner"in the noticeIn the furtherevent the Board'sOrder is enforced by a decree of a United States Courtof Appeals, the words "a Decree of the United States Court of Appeals,Enforcingan Order" shallbe substitutedfor the words"a Decision andOrder "'In the event this RecommendedOrder is adopted by theBoard, thisprovision shall be modifiedto read "Notify the saidRegionalDirector, inwriting, within10 days from the date of this Order, whatstepsRespondenthas takento comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial at which all sides had the chance to giveevidence, theNational Labor Relations Board foundthat we, Pomona Building Materials Co., Inc., violatedthe National Labor Relations Act and ordered us topost this notice.The Board found that we violated the Act when werefused to give our employees the health and welfareand pension benefits that their Union, Teamster Local871, secured for them in a contract signed on October24, 1967, for a term extending from September 1, 1967,toAugust 31, 1971, and tried to get the Union toreduce or eliminate those benefits and ordered us toprovide those benefits and any others set out in thatcontract for its term and to make any employees whosuffered any losses whole for such loss as they suffered.The Board also ordered us not to make any changes inthe benefits set out in the contract without first gettingthe agreement of the Union to any changes we want.We therefore promise that we will secure the fullhealthand welfare and retirement benefits for ouremployees that the contract calls for and that we willmake up any losses our employees have sufferedbecause those benefits have not been provided.We also promise that we will not make any changesin any rights or benefits provided by the contract unlessthe Union first agrees to such change.We further agree that we will not refuse to bargainwith Teamster Local 871 concerning the wages, hoursand other conditions of our employees covered by thecontract set out above.DatedByPOMONA BUILDINGMATERIALSCO., INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 849 SouthBroadway,LosAngeles,California 90014, Telephone688-5229.